DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/24/2021 was considered by the examiner.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “said actuating device is decoupled from said translation stage and said multi-axis robotic manipulator carried by said translation stage, and said actuating device is controlled by a separate motion controller” must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claim 6 recites the limitation "the translation stage" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 7 recites the limitation "said translation stage" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 7 recites the limitation "said translation stage" in line 3.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-5, 8-9, 12, 14 and 16 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Pettersson (US 2012/0219699).
With regard to claim 1, Pettersson discloses a system [Fig. 1] for applying a livery image to the surface of an object (3), comprising: 
a printing module (1) mounted on a motion platform [a robot arm/guide-rails; Para. 0108] and configured to apply a plurality of adjacent swaths of a print material (2) [spattering material; Para. 0128] to form an image on a surface (3) [target surface; Para. 0128] comprising: 
one or more tanks (12) [storage; Para. 0128] for storing the print material, 
a plurality of printing heads (1) [nozzles; Para. 0128] for applying the print material, 
a local sensing suite [sensors supporting the determination of a global position of the spattering device relative to the target surface; Para. 0090; See also Para. 0156] configured to acquire one or more images of the surface and to measure the motion of the printing module relative to the surface; 
one or more global motion tracking devices (31) configured for measuring the pose of the printing module, the motion platform, and the surface of the object; 
a real-time processor (8) being connected to the printing module, the motion platform, the local sensing suite, and the global motion tracking devices; and 
an executive computer (8) [See Para. 0132-0133] interfaced with the real-time processor.
With regard to claim 2, wherein the local sensing suite comprises any one or combination of: one or more range sensors for measuring a distance to the surface; and one or more relative motion sensors for measuring a relative motion of the printing module with respect to the surface [Para. 0059, 0090]. 
With regard to claim 3, wherein the local sensing suite comprises: one or more optical sensors for acquiring one of more images of the surface [Para. 0073].
With regard to claim 4, wherein the printing module further comprises one or more material curing devices including UV lamps for curing the plurality of adjacent swaths of the print material [Para. 0068].
With regard to claim 5, wherein the motion platform comprises any one of a guiding frame [Para. 0108], a multi-axis translation stage, a mobile vehicle, a multi-axis robotic manipulator, an actuating device, or a combination thereof.
With regard to claim 8, wherein the real-time processor is a computer programmed with instructions to fuse a plurality of measurements from the local sensing suite and the global motion tracking devices to estimate the motion of the printing module relative to the surface [Para. 0132] .
With regard to claim 9, wherein the real-time processor is programmed with instructions to control the motion of the motion platform by receiving a pre-defined path and commanding the motion platform to follow the pre-defined path [Para. 0096].
With regard to claims 12, wherein the real-time processor is programmed with instructions for controlling the motion of the motion platform to align a plurality of adjacent swaths of a livery image. [Para. 0064]
With regard to claim 14, wherein the real-time processor is programmed with instructions for generating a plurality of triggering signals for controlling the timing of applying printing material from the printing module to form a plurality of swaths of a livery image [Para. 0036].
With regard to claim 16,wherein the executive computer is programmed with instructions to provide system management capabilities and a plurality of user interfaces [Para. 0143].

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 6-7 are rejected under 35 U.S.C. 103 as being unpatentable over Pettersson (US 2012/0219699) as applied to claim1 above, and further in view of Flannigan (US 9527275).
With regard to claim 6, Pettersson discloses all the limitations of claim 5 but does not disclose wherein the motion platform comprises the translation stage, the multi-axis robotic manipulator carried by said translation stage, and the actuating device mounted on an end effector of said multi-axis robotic manipulator.
However, Flannigan teaches a motion platform comprises a translation stage (312), a multi-axis robotic manipulator (310) carried by said translation stage, and a actuating device (212A-212B) mounted on an end effector of said multi-axis robotic manipulator [Para. 49; Fig. 2A].
It would have been obvious to one having ordinary skill in the art at the time the invention was made to configure the motion platform of Pettersson with a multi-axis robotic manipulator (310) carried by said translation stage, and a actuating device (212A-212B) mounted on an end effector of said multi-axis robotic manipulator in order to adjust the distance or standoff between the printhead and the surface.
With regard to claim 7, Pettersson’s modified system discloses all the limitations of claim 6, and Flannigan also discloses wherein said actuating device is decoupled from said translation stage and said multi-axis robotic manipulator carried by said translation stage [Fig. 3], and said actuating device is controlled by a separate motion controller (120) [A filter may be used for controlling the robotic assembly; See Para. 55].

Claim(s) 10 is rejected under 35 U.S.C. 103 as being unpatentable over Pettersson (US 2012/0219699) as applied to claim 1 above, and further in view of Fudaba(US 9,329,587).
 With regard to claim 10, Pettersson discloses all the limitations of claim 1, but does not disclose wherein the real-time processor is programmed with instructions for computing a plurality of motion correcting commands for the motion platform to maintain a desired position, orientation, and velocity of the printing module relative to the surface.
However, Fudaba teaches a real-time processor (110) is programmed with instructions for computing a plurality of motion correcting commands for the motion platform to maintain a desired position, orientation, and velocity of the printing module relative to the surface. [Col. 15; lines 1-5; Fig. 3]
It would have been obvious to one having ordinary skill in the art at the time the invention was made to program processor of Pettersson with instruction for computing a plurality of motion correcting commands in order in order to improve work efficiency. 

Claim(s) 17 is rejected under 35 U.S.C. 103 as being unpatentable over Pettersson (US 2012/0219699) as applied to claim1 above, and further in view of Shapiro (US 2018/0150058).
With regard to claim 17, Pettersson discloses all the limitations of claim 1 and Pettersson also discloses the executive computer further comprises: a data logger [Para. 0170] configured to log acquired data; a human machine interface [Para. 0143]; and a print controller [Para. 0132] programmed to execute one or more printing programs.
Pettersson does not disclose a safety monitor configured to generate an emergency stop alarm.
However, Shapiro teaches cameras or position sensors to generate a controlled shutdown. [Para. 0062]
It would have been obvious to one having ordinary skill in the art at the time the invention was made to include a safety monitor in order to maintain the safety of the user and the system.

Allowable Subject Matter
Claims 11, 13 and 15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 11 are objected to because the prior art does not teach or make obvious programmed instructions for computing an error between filtered values and desired values of a position , orientation, and velocity of a printing module relative to a surface..
Claim 13 is objected to because the prior art does not teach or make obvious controlling the motion of the motion platform to align a plurality of adjacent swaths of a livery image comprising the step of: computing a shifted path corresponding to a next swath to be printed from detected boundaries of a first printed swath from one or more images.
Claim 15 is objected to because the prior art odds not teach or make obvious generating a triggering signal for controlling the timing of applying printing material from the printing module to print a plurality of swaths of a livery image comprising the steps of: fusing travel distance measurements from one or more relative motion sensors into a fused travel distance and optionally fusing said fused travel distance with pose measurements of a printing module from one or more global motion tracking devices.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRACEY M MCMILLION whose telephone number is (571)270-5193. The examiner can normally be reached Monday-Friday 6AM-2:30PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Luu can be reached on 571-272-7663. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TRACEY M MCMILLION/Examiner, Art Unit 2853                                                                                                                                                                                                        
/ERICA S LIN/Primary Examiner, Art Unit 2853